Title: To George Washington from John Cochran, 25 June 1783
From: Cochran, John
To: Washington, George


                  
                     Dear Sir,
                     
                        New Burgh. June 25. 1783
                  
                  As the happy Period is arrived which will restore us to the Station of private Citizens & produce a separation, I cannot take leave of your Excellency without acknowledging that obligations I am under to you for your polite Treatment ever since I had the Honor of serving under your Command, and be assured that my bosom will forever glow with the Warmest sentiments of Gratitude for your friendly Patronage. May your Excellency be happy and live long to enjoy the Honors of your hard earned laurels. Permit me Sir to request a certificate of my Services in the Military Department which I shall esteem as the highest Favor.  I have the honor to be with the utmost respect and Esteem, Your Excellencys Most obedient and very Humble Servant
                  
                     John Cochran
                     
                  
               